Name: Commission Implementing Regulation (EU) No 1028/2014 of 26 September 2014 amending Implementing Regulation (EU) No 1207/2011 laying down requirements for the performance and the interoperability of surveillance for the single European sky Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: transport policy;  organisation of transport;  air and space transport;  technology and technical regulations;  communications
 Date Published: nan

 30.9.2014 EN Official Journal of the European Union L 284/7 COMMISSION IMPLEMENTING REGULATION (EU) No 1028/2014 of 26 September 2014 amending Implementing Regulation (EU) No 1207/2011 laying down requirements for the performance and the interoperability of surveillance for the single European sky (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 552/2004 of the European Parliament and of the Council of 10 March 2004 on the interoperability of the European Air Traffic Management network (the interoperability Regulation) (1), and in particular Article 3(5) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 1207/2011 (2) lays down requirements on the systems contributing to the provision of surveillance data in order to ensure the harmonisation of performance, the interoperability and the efficiency of those systems within the European air traffic management network and for the purpose of civil-military coordination. (2) In order to be able to equip new aircraft with new capabilities operators must have the necessary equipment specifications at least 24 months before the foreseen application date. The relevant Certification Specifications were however adopted by the European Aviation Safety Agency (EASA) only in December 2013. As a consequence, it will not be possible for operators to equip new aircraft with the new functionalities ADS-B Out and Mode S Enhanced by 8 January 2015. Implementing Regulation (EU) No 1207/2011 should therefore be amended, so as to provide the operators concerned with sufficient additional time for this purpose. (3) Delays in certification and in availability of required equipment, as well as industrial capacity constraints for equipping aircraft, affect the smooth retrofitting of existing fleet. A number of aircraft, mainly for trans-Atlantic operations, are also to be equipped with ADS-B Out functionality by 1 January 2020 as mandated by the United States Federal Aviation Administration (FAA). The retrofit date for ADS-B Out and Mode S Enhanced should therefore be postponed and brought more closely into line with the deadline for the FAA ADS-B requirements. (4) State aircraft operators should benefit from similar postponements in implementation dates as other operators of aircraft. The deadline for retrofitting for state aircraft with the new ADS-B Out and Mode S Enhanced functionalities should therefore also be postponed. (5) Implementing Regulation (EU) No 1207/2011 should be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Single Sky Committee, established by Article 5 of Regulation (EC) No 549/2004, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 1207/2011 is amended as follows: (1) Article 5 is amended as follows: (a) Paragraph 4 is replaced by the following: 4. Operators shall ensure that: (a) aircraft operating flights referred to in Article 2(2) with an individual certificate of airworthiness first issued on or after 8 January 2015 are equipped with secondary surveillance radar transponders having the capabilities set out in Part A of Annex II; (b) aircraft with a maximum certified take-off mass exceeding 5 700 kg or having a maximum cruising true airspeed capability greater than 250 knots, operating flights referred to in Article 2(2), with an individual certificate of airworthiness first issued on or after 8 June 2016 are equipped with secondary surveillance radar transponders having, in addition to the capabilities set out in Part A of Annex II, the capabilities set out in Part B of that Annex; (c) fixed wing aircraft with a maximum certified take-off mass exceeding 5 700 kg or having a maximum cruising true airspeed capability greater than 250 knots, operating flights referred to in Article 2(2), with an individual certificate of airworthiness first issued on or after 8 June 2016 are equipped with secondary surveillance radar transponders having, in addition to the capabilities set out in Part A of Annex II, the capabilities set out in Part C of that Annex. (b) Paragraph 5 is replaced by the following: 5. Operators shall ensure that: (a) by 7 December 2017 at the latest, aircraft operating flights referred to in Article 2(2), with an individual certificate of airworthiness first issued before 8 January 2015, are equipped with secondary surveillance radar transponders having the capabilities set out in Part A of Annex II; (b) by 7 June 2020 at the latest, aircraft with a maximum certified take-off mass exceeding 5 700 kg or having a maximum cruising true airspeed capability greater than 250 knots, operating flights referred to in Article 2(2), with an individual certificate of airworthiness first issued before 8 June 2016 are equipped with secondary surveillance radar transponders having, in addition to the capabilities set out in Part A of Annex II, the capabilities set out in Part B of that Annex; (c) by 7 June 2020 at the latest, fixed wing aircraft with a maximum certified take-off mass exceeding 5 700 kg or having a maximum cruising true airspeed capability greater than 250 knots, operating flights referred to in Article 2(2), with an individual certificate of airworthiness first issued before 8 June 2016 are equipped with secondary surveillance radar transponders having, in addition to the capabilities set out in Part A of Annex II, the capabilities set out in Part C of that Annex. (2) In Article 8, paragraph 2 is replaced by the following: 2. Member States shall ensure that, by 7 June 2020 at the latest, transport-type State aircraft with a maximum certified take-off mass exceeding 5 700 kg or having a maximum cruising true airspeed capability greater than 250 knots, operating in accordance with Article 2(2) are equipped with secondary surveillance radar transponders having in addition to the capability set out in Part A of Annex II, the capability set out in Part B and Part C of that Annex. (3) In Article 14, paragraph 1 is replaced by the following: 1. Aircraft of specific types with a first certificate of airworthiness issued before 8 June 2016 that have a maximum take-off mass exceeding 5 700 kg or a maximum cruising true airspeed greater than 250 knots that do not have the complete set of parameters detailed in Part C of Annex II available on a digital bus on-board the aircraft may be exempted from complying with the requirements of point (c) of Article 5(5). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 96, 31.3.2004, p. 26. (2) Commission Implementing Regulation (EU) No 1207/2011 of 22 November 2011 laying down requirements for the performance and the interoperability of surveillance for the single European sky (OJ L 305, 23.11.2011, p. 35).